.

        OFFICE     OF THE ATTORNEYGENERAL          OF TEXAS
                                   AUST1N




Bonorzble
       %i.A.Davis                      -    tP@,
stateRe&JtrRr                                1P
Terns   state    Eonrd   of   ue3l.w
Austin,    Tc?xas
                                                   4




                                                        cr 3 lcttor
                                                            Ee desires   .




                              called the '%clclish'
                          r and tke 2rairie IJo&To-znF+ver
                          F:tr3.alK4.iiX!eridienlies vest
                      strivers    jo~ir.,Grcer County, Tqas,
                     d ~.?:~a. I was barn t&ye, 3~s in,tbe
      fbrks of t?.osetisorivers ard east of the tree
      mot?2 Ksria.52.      Yhe I3:ublj.cof Texas claimed
      the lrti, aad after '?e& xas Chitted es a state,
      the Stc.+eclnkad the lrcd. The 3prexe Cowt
      of the &nit& Sfztes in 1596 in a suit broqht by
      ?hc 'CAted Str.tes,styled VoLted States Vs. Ye-xas,
:                                                        .. -
                                                         I-     y21

Bdnorable 3. A. Davis, Page 2


     162 U.S. 1, 16 Supa Ct. 725, heid that the
     land vzs lomted in the territoriallimits of
     tho U*titcdStates end without the St&e of
     Texas. On Ltny 2, 18S0, an Act of Corqress
     was amroved by the Plesideat, ;rovidlaS for
     the or,Tehiz5tionof the Cklahora Territory,
     in which Act it is provid.sd'It is hergby
     emrossly provided thet t'hlsact shall hot be
     construed to op2Py to mid Grcer county until
     the tltlo to ths sa.xghas been adjudicctgd
     and detenimd to be in the UnFted StE;tes',
                  to .directthe Attorosy Ggng?.%l
.--;-,---snd~~poceeds
     01 tha United 3tntas to brin.2the cbove suit.
     Unitod St&es Vs. Taxes, 145 U.S. 621;
          *On February 8, 1860, the Lg~klnture of
    the Stete of Tems rjaseeden Act croatinS
    Gresr Couhtf. Seyles, Early La.179of Texas, 2:
    drt. 2386; cR--nelsLEm of Tess, Vol..4, gage
    1500. In July, 1336 the.set*Lersof ~Graer
    County organized~thecounty ehd mied Ean~uz
    as the County Seat, and fro?0that tim to lS(i6.
    Grger County Was operated as a,raSular comty
    in Taxas, having a reSulai-comty organizatioh,
    county offiaers, court house, jail, schools,
    county and district ctiurts,and all the other
    attributes of a raql.aF~county,and recoglzed ,)
    by the State of Texns as a rhgller county. tTb;e
    Grew Cotmty ‘:uestion"byi'iebb  Lgonldus hoore, .'
    pages 76, 84; Ucitgd St&as   Vs. Tes.zs, 153
    U.E. 1, 16 Sur,.Ct. 725, 754, 143 U.S. 643,
    12 3~. Ct. 4S8, 490. After the declsiohof
    the Supme Court in 1896, the United Etctes
    took over this tgrritory, and Gregr Cou~ti~,
    the organizatio5 cegsgd to 3xist, and hns never
    existsd since that tLye. IE lE07 O:~iaf;o25
    ~5s adrAtted as a statg and thsreaftgr-or6onlzad
    this territory vrhichhad been Grow County
    under thg Texas r:ile~into four c@Iu?tiPs.Eov?
    kfform as I?a~?on,Tack30n,,aecLTlan gnS %eer
    Counties. Possibly Farnon Comty, Gkl5!xxa,
    es aov,constituted has wlti~f5its territorial
    litits the la5d on which I MS k:orn. IZaE.on
    couptg, olQab3~a is cot 6 successor .toGrcgr
    county, Texas; thsy did c.otrocoive their
    authority for eristerce fro2 the Silxeg2VerIZ9Etd.
 Eonorabls    W,   A.‘Davis, Page S              .
                                                                 ..


         souroe, as Hamon-County ws created aad or-
         Ganlzed by the Steto of Oklchom, enc?Groer
         County WELSoroatcd end orgsdzed by the State
         of Team. '.'.%n    I &as born, Toses was exercls-
         iag sole authorit& in ~ovcmmntal viatters
         over tho place of ny birth. The date of my
         birth viz8Uarch lCth, lSQ2. ThwState of
         OWahom ws not then in o-xioteuoo. 1 have
         never lived in the State of Oklaho~. I wim
         bozn in Texas, Were ng prents were then
         exercislnf;   arx?enioying the pivilogw of
         CitiiXXU Of the St&e     Of %XcaS, and Subject
_-. .-..-20~th3  .Zavfa of .the'Utate..ofTexas. I was
         cerriod from    Graer County by m parents Won
         I wes tm yeaAx of a.;~,end boforo the land
         on which I rmi‘tarnwas taken fro= Tbxas,
         and while Teizm ma still exorcising juriscilo-
         tier?ovsr.said isnd &h& the inhabitants~thereof.~
         I hfivenoverlived there since thatdate. Ey
         prmuent haze is now, ant5has been for almst~
         twenty yems, in 3exar County, Texas;' 3ei8jre.
         that it was in Srown County, Texas.. I claim
         to bc an6 aa~a native-tom Te~i8n.~           .:.
          House Bill Ho, Gl4, Acts of 1939, 46th Legislature,,
p. 3446,'providasthat the resistration OS births or deaths
not provLous1.yrecorCeZ -zmyte subtitte3 to the pro.b?t,e
court in the following tuner:
              *'J&l FroviOad fu&her,.that any cit,izen '.
         0: the state of'T.sxaswishing to file the re-
         cord of eey birth or death. oat pravfously
         registcrad,zag aubzit tc kto Trobate Court in
         the county r:hzrotte birt!:or cl~~th occurrea,
         a recorj.of t'nat.
                          Lirth or &3ath writton ta
         the aaoptcC form of birth clcdGeath certi-
         Ehxiites. The cartificato &all be substantiated
         by the Elfidavit'of the zw3ical nttamiaqt pre-'
         sent at the tim of the birth, or in case of
         deeth, the sff'i"iavit
                              of the physiciao last in
         stten&xca uy,onthe Ceceased, or the undertakes
         who buried tk.6kody. ';.hentie si'fidtivit0;'tha
         Eedical atteccant or undortakar CMfiOb’fie sa-
                                shill be suy,?orted by
         cured, t3o csrt#iI'icaLte
         tho effidavit of some ;orson wtio~wasacquainted
c
                                                              ...-
                                                              ? ,=x3


    Bonorabla Sf.A. Davis, Page 4


         with the facts surroundingthe birth or daoth,
          at the tka the birth or death on,ixrred, with
          a Second affidavit of so!vLe
                                     2ersonr:ho is cc-
          quainted with the facts surroukdiqa the birth
          or death, 2nd v:20is not related to the indi-
          vidual by blood or m.rria~e. The ?robate Court
          shall revAre SX~ other in.fO~atloaor cd-
         .aer?co5s ~a7 bo dcc-wd nocosser~to establish
          the citizcrshi';?
                          of,thc individual filing the
          certificate,sod the truthfulscss of the stots-
      -. x,&ts.xde in that record. The Clerk of the
         said Court rhcll form?d th5 cartificsteto
          the State Bureau of Vital Statisticswith an
          order ,fronth0 Court twtha 3tntqB5Sistror that
         the racop: brj,or bo hot, acoootsd. mo stats
         Registrar 13 a~thOrlssd to scce+ths o5rtifl-
          cate ;v'unn
                    verified in the above azmr, cod
         shall issue certified ca-,issof SwhrecordS:~,
         as'.prJvidadfor in $ecticn 21 oftbis Act. SilCh
          cert.ifiedcO?ies shall 'beprim~facie evidence
         ic all COurts sad slices of the fscts statod
         thereoo. 2x3 State Furesu of Vital Statistics
         Shall furrAsh the form ugou which such recor%
         ero filed, x~3 no other for51shall be used for
          that ~uq:.osa.~*~(UndpracorirqOurs.)
                                    .i
               Reference is n%id in~?.Tr,
                                        McCls5EhsnrSletterto
    the case of Uaitec?Ctctteen'+.~Taxas,162 U.S. 1, 16+9. Ct.
    725. T&i; cese d.ecideZthe fcnous "Greer County dicputen
    end the cwrt held:
               *It is . . . decreed . . . that the tcrri-
        tory . , . which . . . is so%etius called
        'Greer Couht~~, corztituteg    90 pirt of t:m
        territory   ?m;erly included vrithinor ri.ght-
        fuily bulo:l-,ir: to TCJTZIIat the tige tt the
        Q&rlj.ssi~a or est. st:ttcinto t!l*union aid is
        ECt  within the liZitS 5Or Wlb3r the jUI'i5d:C-
        tioa of i&,t st,-.tti Yet is subject lx the ex-
        Cl~~SiVU;uri&iction of th5 UtiitsdS;tSta3Of
        A'morlca."
              you vtj.ll
                       obrorvg that Xr..Zc:cClanaha:ar;
                                                   1733 born in
                   C2w.t;" bxt tkt tho court in the CQBB cited
    lC92 iiiffGr.2sr
            t tseltt2r:itory XI8 !Xt CQr hr-d.
    hold t:.;e                               OVOr &en G g2rt
    of T0XGS 3icce th the of its ud2ieslon into the Union.
                                                                .-.-
    .
         .                                                       .:    yp&


                                                        .

,       ,'EonorableW.,A. Davis, Page 5


                   A sinilar qusstion arose in opinicn Ho. Q-2725.
         Thsro it appvrcd thnt certain individs;Els  gene born at
         EIK&-IO,Texas, cow in arooks County, buttihich town at
         the t&e of the births was in Eidal~o Co*mty. ?!eheld
         that Drooks Countg VLS the proper county for the iastl-
         tution of rrgistrstionproceedings,that the act has in
         conteizplctfcncomties as preser?tly,  and not 5s fomarly
         coristitutsd,that Pzl&algoCon&y es presently oonsttitutea,
         is not the county 9:hnreTt or in rthichthebirth occurrod.
                   SC also in tha present instame. Them is no
         county in Tems nor has there been since Texas rzs ad-.
         cibted to.the Union in wh.ich12r.PlcClanaha~'sbirth oould
         have occurred. The county or territory Whnro" he vzs bcrn
         is not and hes nsvor beon in the State ofxs.      It fol-
        ,lms and we mst advise you that no probate ccurt in Texas
         baasjurisdictionto entertain the groceedirgs eontenplztea
         by Eouse Dill 614 of the Acts of 1939 insofar as 1Tr. '~
         lWlacaha?sois ccnoarnsd.
                                             v8ry truly yours
‘1




             ..                     .. . w




                    .




                                                                ‘, p&
                                                                   ‘..--l _I’